RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 9/6/2022 have been received. In the response filed on 9/6/2022, claims 1 3 7 9 10 14 20 21 24 25 were amended; and claims 26-30 were added. 
Claims 1, 3, 7, 9, 10, 14, 20, 21, and 23-30 are pending.
Claims 2, 4-6, 8, 11-13, 15-19, and 22 are canceled. 
Claims 1, 3, 7, 9, 10, 14, 20, 21, and 23-30 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 20, 21, 24, 25, and 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2015198653; in view of Heinricher, US 2012/0180964 A1; and in view of Karges et al., US 2012/0301598 A1; and/or Zeeck, US 2015/0017313 A1; as evidenced by Nelson et al., US 2016/0228539 A1; and as evidenced by Wang et al., US 2009/0298149 A1
Note the rejections cite to the attached English language translation of JP 2015198653.
Regarding claim 1: ‘653 discloses a feed pellet (para 0016) for ruminants containing Kraft pulp (para 0001) derived from a wood material (para 0001). 
oxygen-delignified Kraft pulp
The phrase “oxygen-delignified” Kraft pulp is a process limitation in the product claim. Therefore, the claim is interpreted as analogous to a product-by-process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113. In the present case, ‘653 discloses the pulp obtained by Kraft cooking may be subjected to oxygen delignification (oxygen delignin treatment, para 0031). As such, the prior art suggests a product comprising an oxygen-delignified Kraft pulp. 
kappa number of 5 to 15
‘653 discloses a kappa number (“copper value”) of “less than 90” (para 0016), 15 or less (para 0020), and 20 or less (para 0031). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
wood material comprises hardwoods and/or softwoods
‘653 discloses the pulp is obtained from wood materials including hardwood, conifer, miscellaneous wood, bamboo, poplar, eucalyptus, and softwood (Douglas fir, Eastern white pine, para 0022).
Canadian standard freeness of 400 ml or more and 600 ml or less
‘653 discloses two or more kinds of those having different raw materials (hardwood Kraft pulp, softwood Kraft pulp, melted hardwood Kraft pulp, melted softwood Kraft pulp) may be used (para 0042).
‘653 does not disclose the Kraft pulp has a Canadian Standard Freeness of 400 ml or more and 600 ml or less.
Heinricher is drawn to bamboo pulping (abstract). Heinricher discloses the composition, method, and systems provide uniform bamboo material that pulps and bleaches similarly to hardwood, thereby enabling high throughput and low operating costs (para 0018). Heinricher discloses the pulp may be used for animal feed (para 0120 and 0121). Heinricher discloses bamboo and other wood chips can be co-cooked without having to do separate processing (para 0129). Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479). Heinricher discloses the process may include oxygen delignification (O2 delignification, para 0100).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feed pellet comprising a Kraft pulp derived from a wood material, as taught in ‘653, wherein the wood material has a Canadian Standard Freeness in the range from about 250 to about 600 ml, as taught in Heinricher, to obtain a feed pellet for ruminants containing a Kraft pulp derived from a wood material, wherein the Kraft pulp has a Canadian standard freeness in a range from about 250 to about 600 ml. One of ordinary skill in the art at the time the invention was filed would have been motivated to use a lignocellulosic wood material has a Canadian Standard Freeness in the range from about 250 to about 600 ml because it is a material that pulps and bleaches similarly to hardwood, thereby enabling high throughput and low operating costs (Heinricher, para 0018). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Furthermore, Heinricher discloses kappa number changes with cooking conditions (para 0473-0475). It would have been obvious to optimize the cooking conditions to alter the kappa number because “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382.
the pellet has a mechanical durability of 97.5 % by mass or more
‘653 does not disclose pellet durability index (PDI). 
Karges is drawn to producing pellets for animal feed (para 0002). Karges discloses pellets having a PDI of less than 90% may be too low for feed purposes (para 0008). Karges discloses pellets possessing a pellet durability index of greater than around 94% (para 0013). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to produce a pellet, as taught in ‘653, having a PDI greater than 94%, as taught in Karges, to obtain a feed pellet having a PDI of greater than 94%. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed pellet having a PDI greater than around 94% to ensure sufficient durability for feeding (Karges, para 0013).
Zeeck is drawn to a pelletizing process and pelletized product (abstract). Zeeck discloses a pellet must have durability to withstanding standard handling and transportation (para 0006). Zeeck discloses a product having a PDI of 98 (para 0042) and at least 95 (claims 16 and 33). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to produce a pellet, as taught in ‘653, having a PDI of 98 and at least 95%, as taught in Zeeck, to obtain a feed pellet having a PDI of 98 and at least 95%. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed pellet having a PDI of 98 and at least 95% to ensure the pellet withstands standard handling and transportation (Zeeck, para 0006).
Regarding claim 3: ‘653 discloses a kappa number (“copper value”) of “less than 90” (para 0016), 15 or less (para 0020), and 20 or less (para 0031). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 7: ‘653 discloses pellets having a length of 5 to 80 mm and a diameter between 5 to 50 mm (para 0044). 
Regarding claim 20: The discussion of the feedstuff applies here as above (see rejection of claim 1 above). ‘653 discloses the feed is inexpensive, stable in supply, and economically advantageous, without the possibility of adverse effect (para 0015); has high palatability and reduces acidosis (para 0017); and can be applied to ruminants (para 0018). 
If ‘653 fails to expressly state, feeding the pellet to ruminants then limitation is obvious. One of ordinary skill in the art at the time the invention was filed would have been motivated to feed the feed pellet to ruminants because it is inexpensive, stable in supply, and economically advantageous, without the possibility of adverse effect (para 0015); has high palatability and reduces acidosis (para 0017). 
Regarding claim 21: ‘653 discloses Eucalyptus wood (para 0022). 
Regarding claims 24 and 25: The discussion of MPEP 2144.05 II applies here as above. ‘653 discloses the final product has a moisture content of 15% or less (0047). ‘653 does not expressly disclose the moisture content of the Kraft pulp. However, the concentration of water in the Kraft pulp represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Regarding claims 27 and 28: Heinricher discloses fiber length ranging from about 1.1 mm to about 1.3 mm (para 0106). Heinricher discloses softwood fiber length of 1.03 to 2.21 (p. 58, Table 6). Furthermore, it would have been obvious to one having ordinary skill in the art to make a pellet with hardwoods and/or softwoods having the recited fiber lengths because it has been held that changes in size and shape are prima facie obvious. MPEP 2144.04 IV A.
Regarding claims 21 and 29: ‘853 discloses Cryptomeria japonica (Conifers include Sugi, para 0022). As evidenced by Nelson et al., US 2016/0228539 A1, Cryptomeria japonica is commonly referred to as Sugi or Japanese cedar (para 0083). As evidenced by Wang et al., US 2009/0298149 A1, Sugi is another name for Cryptomeria japonica (para 0207). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 7, 9, 14, 20, 21, and 23-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, and 10-14 of copending Application No. 16/326709. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1 and 3: ‘709 claims a feedstuff for ruminants containing a Kraft pulp derived from a hardwood or softwood material (claim 1), wherein the Kraft pulp has a kappa number of 5 to 15 (claim 3 and 12) and a Canadian standard freeness of 400 ml or more and 600 ml or less (less than 400 ml, claim 1), wherein the lignocellulosic material comprises a wood material (claim 1). ‘709 claims oxygen-delignified Kraft pulp (claim 14). ‘709 claims the pellet has a mechanical durability of 97.5 % by mass or more and a diameter of 3 to 10 mm (claims 4 and 8). ‘709 claims a pellet (claim 1).
Regarding claims 7 and 14: ‘709 claims the pellet has a diameter of 3 to 10 mm (claim 8). 
‘709 does not claim the pellet has a length of 15 to 45 mm. 
However, it would have been obvious to one having ordinary skill in the art to make a pellet with a length of 15 to 45 mm because it has been held that changes in size and shape are prima facie obvious. MPEP 2144.04 IV A.
Regarding claim 9: ‘709 claims a process for making the pellet of claim 1 (claim 5). ‘709 claims moisture content in the range of 15-35% (claim 5). The discussion of claim 1 applies here as above. 
Regarding claim 20: ‘709 claims a process for feeding ruminants (claim 10). The discussion of claims 1 and 9 apply here as above. 
Regarding claims 21 and 29: ‘709 claims Eucalyptus wood and/or Cryptomeria japonica wood (claim 11). 
Regarding claim 22: ‘709 claims oxygen-delignified Kraft pulp having a kappa number of 5 or more and less than 15 (claim 13). 
Regarding claim 23: ‘709 claims an oxygen-delignification process (claim 14). 
Regarding claims 24 and 25: ‘709 claims the Kraft pulp has a moisture content of 15 to 35 % by mass (claim 5).
Regarding claim 26: ‘709 claims drying the pellet to a water content of less than 15% (claim 5). 
Regarding claims 27 and 28: ‘709 does not claim hardwoods having an average fiber length of 0.68 mm or more and/or softwoods having an average fiber length of 1.50 mm or more. However, it would have been obvious to one having ordinary skill in the art to make a pellet with hardwoods and/or softwoods having the recited fiber lengths because it has been held that changes in size and shape are prima facie obvious. MPEP 2144.04 IV A.

Claims 10 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, and 10-14 of copending Application No. 16/326709, in view of Dale et al., US 2013/0280762 A1.
This is a provisional nonstatutory double patenting rejection.
‘709 is relied on as above. 
‘709 claims moisture content of 15-35% (claim 5).
‘709 does not claim bulk density. 
Dale is drawn to pelletizing (para 0016) ligno-cellulosic biomass (para 0037) that may be used as animal feed (para 0016). Dale discloses logistics of storing low bulk density feedstocks is a significant challenge in the bioeconomy (para 0177). Dale discloses lower bulk density will not allow trucks to reach maximum weight capacity, further increasing the number of trucks required for feedstock supply (para 0076). Dale discloses higher bulk density pellets reduces shipping costs (para 0108). Dale discloses biomass pellets having bulk density of about 0.577 g/cm3 (36 lb/ft3) and about 608 g/cm3 (38 lb/ft3, para 0137). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a feed, as claimed in ‘709, having a bulk density in the range of about 0.577 g/cm3 and about 608 g/cm3, as taught in Dale, to obtain a feedstuff having a bulk density in the range of 0.577 g/cm3 and about 608 g/cm3. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed pellet having a density in the range of 0.577 g/cm3 and about 608 g/cm3 to reduce shipping costs (Dale, para 0108) and storage costs (Dale, para 0177). 
Regarding claim 30: ‘709 claims drying the pellet to a water content of less than 15% (claim 5). 
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
Applicant argues Heinricher prefers bamboo (remarks, p. 7). Examine is not persuaded by this argument for the following reasons. First, Heinricher is not relied upon to disclose a pellet comprising Kraft pulp from hardwood or softwood. ‘653 discloses the pulp is obtained from wood materials including hardwood, conifer, miscellaneous wood, bamboo, poplar, eucalyptus, and softwood (Douglas fir, Eastern white pine, para 0022). Heinricher is used to demonstrate the conventional nature of the claimed Freeness range. Second, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. MPEP 2123 II. Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479).
Applicant argues that Heinricher teaches bamboo has a lower CSF than hardwoods (remarks, p. 8). Examiner is not persuaded by this argument. The argument fails to recognize the express teaching in the prior art. Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479).
Applicant argues Heinricher teaches away from lower CSF values (remarks, p. 8). Examiner is not persuaded by this argument. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. MPEP 2123 II. Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479).
Applicant summarizes the previously made arguments (remarks, p. 9). Examiner is not persuaded by the summary for the reasons provided above. 
Applicant argues ‘653 and Heinricher does not disclose pellet durability of 97.5% or more (remarks, p. 9). Examiner is not persuaded by this argument. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, Heinricher and '653 are not relied upon to disclose the pellet has a mechanical durability of 97.5 % by mass or more. Instead, Karges and/or Zeeck disclose the conventional nature of the claimed durability index. 
With respect to the dependent claims, Applicant relies on the arguments over the rejections as obvious over ‘653 in view of Heinricher (remarks, p. 10). Examiner is not persuaded by these arguments for the reasons provided in the rejections and response to arguments above. 

Double Patenting
Applicant makes no substantive arguments concerning the double patenting rejections (remarks, p. 10). 
NOTE: A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action. Such a response is required even when the nonstatutory double patenting rejection is provisional. Replies with an omission should be treated as an amendment that is not fully responsive to an Office action. MPEP 804 I. B. 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619